DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on 02/14/22 is acknowledged and papers submitted have been placed in the records.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the middle layer comprises a corner that is both between a surface of the liner and a surface of the interfacial layer and between an outer sidewall of the liner and an outer sidewall of the interfacial layer closest to the outer sidewall of the liner, the surface of the liner and the surface of the interfacial laver both being either an uppermost surface of the liner and an uppermost surface of the interfacial layer or a lowermost surface of the liner and a lowermost surface of the interfacial layer.” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See 112 1st rejection below for more details.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “The integrated circuit of claim 7, wherein the middle layer comprises a corner that is both between a surface of the liner and a surface of the interfacial layer and between an outer sidewall of the liner and an outer sidewall of the interfacial layer closest to the outer sidewall of the liner, the surface of the liner and the surface of the interfacial laver both being either an uppermost surface of the liner and an uppermost surface of the interfacial layer or a lowermost surface of the liner and a lowermost surface of the interfacial layer.”. There is apparently no support for this claim in the original disclosure. The Examiner is unable to identify the so called “corner” of the middle layer that meets the limitations stated above. The Examiner notes that for an element B to be between an element A and an element C, a straight line drawn from A to C must cross B. The Examiner cannot identified a corner of the middle layer that is both between a surface of the liner and a surface of the interfacial layer and between an outer sidewall of the liner and an outer sidewall of the interfacial layer closest to the outer sidewall of the liner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Iyobashi (US 2012/0319279, cited on IDS).

a.	Re claim 1, Iyobashi discloses an integrated circuit, comprising: a conductive interconnect 15 (rightmost on fig. 11; see fig. 11 and related text; see remaining of disclosure for more details) disposed on a dielectric 20 over a substrate (not shown but clearly disclosed as a semiconductor substrate in [0008]); an interfacial layer 16 arranged along an upper surface of the conductive interconnect; a liner 13 arranged along a lower surface of the conductive interconnect and contacting an upper surface of the dielectric, wherein the liner and the interfacial layer surround the conductive interconnect (explicit on fig. 11); and a middle layer 11&17 ([0026]) located over the interfacial layer and having a lower surface contacting the upper surface of the dielectric, wherein the middle laver extends to a lowermost surface of the liner (explicit on fig. 11).

b.	Re claim 2, the lowermost surface of the liner is contacting the upper surface of the dielectric (fig. 11).

c.	Re claim 3, the middle laver extends from over the conductive interconnect to below a bottommost surface of the conductive interconnect (fig. 11).

d.	Re claim 4, the middle laver comprises an upper surface S (see annotated fig. 11 below) that protrudes laterally outward from a bottom of a sidewall SDW of the middle layer facing the conductive interconnect.


    PNG
    media_image1.png
    945
    1756
    media_image1.png
    Greyscale



e.	Re claim 7, Iyobashi discloses an integrated circuit, comprising: a conductive interconnect 15 (rightmost on fig. 11; see fig. 11 and related text as well as remaining of disclosure for more details) disposed over a substrate (not shown but clearly disclosed in [0008]), wherein the conductive interconnect is directly above an uppermost surface of a dielectric 20; an interfacial layer 16 arranged along an upper surface of the conductive interconnect; a liner 13 arranged along a lower surface of the conductive interconnect, wherein the liner and the interfacial layer surround the conductive interconnect; and a middle layer 11&17 disposed over the interfacial layer and along sidewalls of the conductive interconnect, wherein the middle laver completely covers an outermost sidewall of the liner (explicit on fig. 11).

f.	Re claim 12, the  integrated circuit of claim 7, further comprises: a second conductive interconnect 15 (on the left of the first one) disposed over the substrate, wherein the middle laver has a substantially (i.e. largely but not wholly) constant thickness from over the conductive interconnect to over the second conductive interconnect.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 5-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899